
	
		II
		111th CONGRESS
		1st Session
		S. 57
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health
		  Service Act to establish a psychology post-doctoral fellowship program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Psychologists in the Service of the
			 Public Act of 2009.
		2.Grants for fellowships in
			 psychologyPart C of title VII
			 of the Public Health Service Act (42
			 U.S.C. 293k et seq.) is amended by adding at the end the following:
			
				749.Grants for fellowships in
				psychology
					(a)In generalThe Secretary shall establish a psychology
				post-doctoral fellowship program to make grants to and enter into contracts
				with eligible entities to encourage the provision of psychological training and
				services in underserved treatment areas.
					(b)Eligible entities
						(1)IndividualsIn order to receive a grant under this
				section an individual shall submit an application to the Secretary at such
				time, in such form, and containing such information as the Secretary shall
				require, including a certification that such individual—
							(A)has received a doctoral degree through a
				graduate program in psychology provided by an accredited institution at the
				time such grant is awarded;
							(B)will provide services to a medically
				underserved population during the period of such grant;
							(C)will comply with the provisions of
				subsection (c); and
							(D)will provide any other information or
				assurances as the Secretary determines appropriate.
							(2)InstitutionsIn order to receive a grant or contract
				under this section, an institution shall submit an application to the Secretary
				at such time, in such form, and containing such information as the Secretary
				shall require, including a certification that such institution—
							(A)is an entity, approved by the State, that
				provides psychological services in medically underserved areas or to medically
				underserved populations (including entities that care for the mentally
				retarded, mental health institutions, and prisons);
							(B)will use amounts provided to such
				institution under this section to provide financial assistance in the form of
				fellowships to qualified individuals who meet the requirements of subparagraphs
				(A) through (C) of paragraph (1);
							(C)will not use more than 10 percent of
				amounts provided under this section to pay for the administrative costs of any
				fellowship programs established with such funds; and
							(D)will provide any other information or
				assurances as the Secretary determines appropriate.
							(c)Continued provision of
				servicesAny individual who
				receives a grant or fellowship under this section shall certify to the
				Secretary that such individual will continue to provide the type of services
				for which such grant or fellowship is awarded for not less than 1 year after
				the term of the grant or fellowship has expired.
					(d)RegulationsNot later than 180 days after the date of
				enactment of this section, the Secretary shall promulgate regulations necessary
				to carry out this section, including regulations that define the terms
				medically underserved areas and medically underserved
				populations.
					(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				the fiscal years 2010 through
				2012.
					.
		
